Case 2:19-cv-01284-WSS Document 34 Filed 04/29/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANNIA

 

 

 

THE SIERRA CLUB,
Plaintiff, Civil Action No. 2:19-cv-01284-WSS
V. Hon. William S. Stickman IV
GENON POWER MIDWEST LP,
Defendant.
ORDER OF COURT

AND NOW, this 29th day of April 2020, IT IS HEREBY ORDERED that Defendant
Genon Power Midwest LP’s (“GPM’s”) Motion for Judgment on the Pleadings (ECF No. 16) is
DENIED. Rule 12(c) provides that “[a]fter the pleadings are closed—but early enough not to
delay trial—a party may move for judgment on the pleadings.” FED. R. Civ. P. 12(c). Judgment
is granted if there are no issues of material fact and a movant is entitled to judgment as a matter of
law. Sherzer v. Homestar Mortg. Serv.’s, 707 F.3d 255, 257 (3d Cir. 2013) (citing Allstate Prop.
& Cas. Ins. v. Squires, 667 F.3d 388, 390 (3d Cir. 2012)). Whether GPM is violating the rate-of-
change provision (Part C.I.F.) of its National Pollution Discharge Elimination System (“NPDES”)
permit or is protected by a mixing zone or thermal variance implicates issues of material fact. The
Court cannot, at this time, determine that GPM is entitled to judgment as a matter of law. The
Court will allow the case to proceed in due course and allow the parties to develop a full and

complete record. The Court may revisit the issues addressed in this Motion if they are contested

WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

at summary judgment.

 

 
